Case 1:19-cv-22303-KMW Document 58-21 Entered on FLSD Docket 02/03/2021 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
Case No.: 19-cv-22303-KMW

FLORIDA CARRY, INC., a
Florida not for profit corporation, ef ai.,

Plaintiffs,
VS.

CITY OF MIAMI BEACH, ef al.,

Defendants.
/

DECLARATION OF NAHAMI BICELIS
The undersigned, NAHAMI BICELIS, pursuant to 28 U.S.C. § 1746, declares as
follows:

1. My name is Nahami Bicelis, | am over the age of 21 years old and otherwise sui juris.

2. lama police officer employed with the City of Miami Beach Police Department.

3. On June 24, 2018, | was working and on-duty in my capacity as a police officer for the
City of Miami Beach Police Department.

4. At approximately 10:00AM on June 24, 2018, I heard a police dispatch call reference
several males with visible firearms on the South Pointe Park Pier and responded to the
scene.

5. When I arrived on the Pier, several City of Miami Beach police officers were already
present on the Pier, and the Plaintiffs were already detained.

6. Thereafter, | remained on the scene to provide backup and assistance as needed.

7. Specifically, | assisted the primary officer in verifying information for the offense

incident reports.

8. I also assisted in completing a property receipt for Plaintiff Devine and returned his
Case 1:19-cv-22303-KMW Document 58-21 Entered on FLSD Docket 02/03/2021 Page 2 of 2

buck folding knife back to him without any incident.
9. The above was the extent of my involvement with the Plaintiffs on the date in question.
I, NAHAMI BICELIS, declare under penalty of perjury that the foregoing is true and
correct.

2nd
Executed on February —__, 2021.

Nabhwatl Brelis

Nahami Bicelis (Feb 2, 2021 18:43 EST)
NAHAMI BICELIS

 
